        Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


HUNTER LAMBIRTH, and RACHAEL
LAMBIRTH, husband and wife,                        Case No. 1:20-CV-00193-CWD

                     Plaintiffs,                   MEMORANDUM DECISION AND
                                                   ORDER RE: MOTION FOR
v.                                                 RECONSIDERATION (DKT. 24)

USAA CASUALTY INSURANCE
COMPANY, BUSINESS ENTITY DOES I
through X, and DOES I through X,

                     Defendants.


                                   INTRODUCTION

       Before the Court is Plaintiffs’ motion for reconsideration. (Dkt. 24.) The motion is

fully briefed and at issue. The facts and legal arguments are adequately presented in the

briefs and record. Accordingly, in the interest of avoiding delay, and because the Court

conclusively finds that the decisional process would not be significantly aided by oral

argument, the motion is decided based on the record without oral argument. Local Civil

R. 7.1(d). For the reasons that follow, the Court will deny the motion.




MEMORANDUM DECISION AND ORDER - 1
          Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 2 of 8




                               FACTUAL BACKGROUND 1

         This case arises from a dispute over the payment of Plaintiffs’ claim for benefits

under a rental insurance policy issued by Defendant USAA Casualty Insurance Company

(USAA CIC), made after Plaintiffs’ rental property was damaged by a sewer line failure

on February 18, 2019. Following initiation of the insurance claim, the parties began the

process of assessing the damages. The parties obtained differing estimates of the cost to

repair the damage to the rental property. Consequently, the parties disagreed on the

amount of the loss and the appropriate reimbursement amount for Plaintiffs’ insurance

claim.

         On July 29, 2019, Plaintiffs invoked the appraisal clause of the insurance policy.

(Dkt. 15-3, Boyle Aff., Exs. A and B.) On October 14, 2019, the appraisers selected by

each of the parties advised that they were unable to agree on the amount of the loss. An

umpire was selected in accordance with the terms of the insurance policy, but the

appraisal process stalled at that point with no final determination as to the amount of the

loss.

         On January 7, 2020, USAA CIC tendered an offer to Plaintiffs to settle their claim

for $78,256.73. (Dkt. 1-1 at ¶ 42) (Dkt. 15-1, Boyle Aff. at ¶ 13.) 2 On February 26, 2020,




1
  The Court provides an abbreviated recitation of the factual and procedural background here as
the facts are well known to the parties and the Court. A more complete background is provided
in the parties’ briefing and the Court’s prior Order. (Dkt. 22.)




MEMORANDUM DECISION AND ORDER - 2
         Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 3 of 8




Plaintiffs initiated this lawsuit raising three claims: 1) breach of contract, 2) insurance

bad faith, and 3) intentional infliction of emotional distress. (Dkt. 1.) Generally, Plaintiffs

allege that USAA CIC 1) breached the material terms of the policy by unjustifiably

failing or refusing to pay benefits due under the policy; 2) breached the implied covenant

of good faith and fair dealing by delaying evaluation and appraisal of the claim,

unreasonably refusing to pay uncontested amounts, and offering to settle the claim for

substantially less than what it conceded was owed; and 3) caused extreme delay and

intentionally refused to pay Plaintiffs’ legitimate claim, resulting in emotional distress.

(Dkt. 1-1.)

       On February 4, 2021, the Court granted USAA CIC’s motion to compel appraisal

and to stay the case. (Dkt. 22.) The Court ordered the parties to take all necessary steps to

complete the appraisal process as provided in the insurance policy on or before March 5,

2021. (Dkt. 22.) On March 5, 2021, Plaintiffs filed the motion for reconsideration of the

Order compelling appraisal presently before the Court. The motion is made pursuant to

Federal Rule of Civil Procedure 60(b). (Dkt. 24.) The Court finds as follows.




__________________
2
 There is a slight discrepancy in the amount of the offer to settle tendered by USAA CIC. In the
complaint, Plaintiffs represent that the amount of the offer was $77,256.73. (Dkt. 1-1 at ¶ 42.)
USAA CIC filings state the amount was $78,256.73. (Dkt. 15, Boyle Aff. at ¶ 13) (Dkt. 29 at 9.)
The discrepancy is inconsequential to the resolution of the present motion for the reasons
discussed below.




MEMORANDUM DECISION AND ORDER - 3
        Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 4 of 8




                                  STANDARD OF LAW

       The Court has the “inherent procedural power to reconsider, rescind, or modify an

interlocutory order for cause seen by it to be sufficient.” City of Los Angeles v. Santa

Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (internal quotation marks and

emphasis omitted). Although courts have authority to reconsider prior orders, they

“should be loath to do so in the absence of extraordinary circumstances such as where the

initial decision was ‘clearly erroneous and would work a manifest injustice.”

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (quoting Arizona

v. California, 460 U.S. 605, 618 n. 8 (1983)).

       Federal Rule of Civil Procedure 60(b) sets forth four grounds for reconsideration

of a prior order: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence; (3) fraud, misrepresentation, or misconduct by an opposing party;

or (4) any other reason that justifies relief. See Fed. R. Civ. P. 60(b). This Court has

“distilled various grounds for reconsideration of prior rulings into three major grounds for

justifying reconsideration: (1) an intervening change in controlling law; (2) the

availability of new evidence or an expanded factual record; and (3) the need to correct a

clear error or to prevent manifest injustice.” Vanzant v. Wilcox, Case No. 1:15-cv-00118-

EJL-CWD, 2016 WL 6986133, at *1 (D. Idaho Nov. 28, 2016).

                                        ANALYSIS

       The narrow question presented on this motion is whether Plaintiffs are entitled to

relief from the Court’s Order staying the case and compelling appraisal. Plaintiffs argue




MEMORANDUM DECISION AND ORDER - 4
         Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 5 of 8




they should not be compelled to participate in the appraisal process, because they are

unable to pay the expenses associated with the process. (Dkt. 24.) 3

       USAA CIC contends that Plaintiffs have failed to demonstrate a proper basis for

reconsideration under Rule 60(b), and that the appraisal should proceed as required by the

terms of the insurance policy. (Dkt. 29.) Alternatively, USAA CIC requests that, if the

motion is granted, the Court set the amount of the loss at $78,256.73, consistent with

USAA CIC’s prior settlement offer.

       For the reasons that follow, the Court finds Plaintiffs have failed to establish a

basis for reconsideration. Plaintiffs have not shown or even argued that there is: (1) an

intervening change in controlling law; (2) new evidence; or (3) the need to correct a clear

error. Indeed, the costs of completing the appraisal process were apparent at the time of

the motion to compel, but Plaintiffs’ concerns about the same were not raised. (Dkt. 17)

(Plaintiffs’ response to motion to compel appraisal and stay arguing the appraisal clause

is void and unenforceable.). Plaintiffs’ present motion instead relies on the catch all

provision of Rule 60(b) - any other reason that justifies relief - and the broad request for

relief to prevent manifest injustice. See Fed. R. Civ. P. 60(b)(6).




3
  Plaintiffs’ ancillary arguments contained in their reply brief are relevant to their claims for
breach of contract, insurance bad faith, and intentional infliction of emotional distress, not the
issue presented on this motion for reconsideration. (Dkt. 30.) Therefore, the Court will not
address Plaintiffs’ arguments going to the merits of their claims.




MEMORANDUM DECISION AND ORDER - 5
        Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 6 of 8




       Likening the appraisal process to an arbitration agreement, Plaintiffs argue the

Court should grant relief from the Order compelling appraisal because the cost of the

appraisal process here is prohibitive. (Dkt. 24.) Plaintiffs rely on the Idaho Supreme

Court’s decision in Murphy v. Mid-West National Life Insurance Company of Tennessee,

78 P.3d 766 (Idaho 2003).

       In Murphy, the court recognized that “the existence of large arbitration costs could

preclude a litigant…from effectively vindicating [his or] her federal statutory rights in the

arbitral forum.” Id. at 768 (quotation from Green Tree Fin. Corp. v. Randolph, 531 U.S.

79, 91 (2000)). Applying that principle to the facts presented, the Murphy court deemed

the arbitration clause unenforceable because the estimated costs of arbitration - at least

$2,500 - in comparison to the relatively small amount of the claim - less than $10,000 -

precluded the plaintiff from effectively vindicating her rights in the arbitral forum.

Murphy, 78 P.3d at 768 (holding that if “the salutary purposes usually associated with

arbitration[,] which is supposed to be an inexpensive and rapid alternative to prolonged

litigation[,]” would not be advanced by the arbitration agreement, then an arbitration

agreement may be revoked).

       However, the circumstances in this lawsuit are materially distinct from the facts in

Murphy. Here, the latest assessments of the cost to repair Plaintiffs’ rental property vary

between approximately $75,000 and $122,000. (Dkt. 15, 17.) Plaintiffs estimate their

expenses for completing the appraisal process, if they are compelled to proceed, will be

between $7,000 and $15,955. (Dkt. 24 at 5.) Taking Plaintiffs’ estimates of their appraisal

expenses at face value, the Court finds Plaintiffs have failed to show the costs of

MEMORANDUM DECISION AND ORDER - 6
            Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 7 of 8




completing the appraisal process would be “prohibitively expensive” such that they

would be unable to vindicate their rights in that forum. Green Tree, 531 U.S. at 92 (The

party seeking “to invalidate an arbitration agreement on the ground that arbitration would

be prohibitively expensive,...bears the burden of showing the likelihood of incurring such

costs.”).

       While the Plaintiffs’ estimated appraisal costs are not insignificant, the amount

Plaintiffs are likely to recover through the appraisal process will largely exceed their

costs. Further, as discussed in the Order compelling appraisal, completion of the appraisal

process is appropriate under the circumstances in this case and likely will advance the

resolution of the claim for benefits as well as the tort-based claims. (Dkt. 22.) Finally,

Plaintiffs failed to raise their prohibitive costs argument in responding to the motion to

compel appraisal process despite its existence at that time. See Fed. R. Civ. P. 60(b). For

these reasons, the Court finds Plaintiffs have not shown any other reasons or any manifest

injustice that warrant reconsideration. See Fed. R. Civ. P. 60(b)(6). Therefore, the motion

will be denied.

                                          ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that Plaintiffs’ Motion to

Reconsider (Dkt. 24) is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs are HEREBY COMPELLED to

comply with the terms of the appraisal process as provided in the insurance policy.

       IT IS FURTHER ORDERED that the parties must take all necessary steps to

complete the appraisal process as provided in the insurance policy on or before

MEMORANDUM DECISION AND ORDER - 7
        Case 1:20-cv-00193-CWD Document 31 Filed 08/13/21 Page 8 of 8




September 17, 2021. The parties shall file a joint report to the Court regarding the status

of the appraisal process and indicating how they intend to proceed in this matter no later

than October 1, 2021. This case remains STAYED pending the outcome of the appraisal

process and until otherwise ordered by the Court.


                                                 DATED: August 13, 2021


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 Chief United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 8
